PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application No. 14/777,845	 			:	
Seevers, et al.							:
Filed: September 17, 2015					: DECISION ON REQUEST 	
Attorney Docket No. 32474/75213				: UNDER 37 CFR 5.25 
	        
Title: SYNERGISTIC COMPOSITIONS COMPRISING A BACILLUS SUBTILIS STRAIN AND A PESTICIDE 

This is regarding the “Request to Withdraw Petition for Retroactive Foreign Filing License under 37 CFR § 5.25 of Petition”, filed on January 4, 2021.

The first petition under 37 CFR 5.25 was filed prior to a nonprovisional application being filed in the United States Patent and Trademark Office.  The petition, filed on October 7, 2013, was accorded control number R00100249.  A decision dismissing the petition filed on October 7, 2013, was mailed on November 25, 2013.  On January 24, 2014, applicant filed a renewed petition under 37 CFR 5.25. Applicant also filed on August 4, 2016, a status inquiry regarding the disposition of the renewed petition under 37 CFR 5.25. The record does not reflect that a decision on the renewed petition was mailed in R00100249. The subject nonprovisional application was filed on September 17, 2015, and, on November 15, 2019, applicant filed a copy of the renewed petition. A decision was mailed on June 5, 2020, dismissing the petition filed on November 15, 2019. 

The instant “Request to Withdraw Petition for Retroactive Foreign Filing License under 37 CFR § 5.25 of Petition”, was filed, responsively, on January 4, 2021.
 
In the instant request, applicant, through applicant’s counsel states, in pertinent part, that 

In response to the Decision dated June 5, 2020, dismissing the renewed petition of November 15, 2019, Applicant respectfully indicates that it does not intend to respond to the Decision and no longer intends for the Office to consider the Petition.

Excerpt taken from “Request to Withdraw Petition for Retroactive Foreign Filing License under 37 CFR § 5.25 of Petition”, filed on January 4, 2021.

It is noted that the USPTO is charged with issuing a foreign filing license in response to a request for the same and reviewing petitions for retroactive foreign filing license filed once the applicant determines that a foreign filing license was required but not obtained prior to filing a patent application in a foreign country.  Whether a foreign patent application is proscribed and whether to seek a retroactive license is, therefore, a legal decision that lies with the applicant. 

Accordingly, pursuant to the applicant’s request, the USPTO will not further consider the merits of the petition under 37 CFR 5.25(a) filed in the subject application.  This correspondence should not be interpreted to mean that any investigation was undertaken by the USPTO as to whether a foreign filing license, retroactive or otherwise, is required in this matter as no investigation was conducted.

The request is granted to the extent that no further consideration of the petition under 37 CFR 5.25 will be undertaken.  No additional communications relative to this matter are forthcoming.  

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

or VIA EFS-WEB

Telephone inquiries should be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET